DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: 
L7-8 recites “the anode electrode” but should recite “the anode” in order to have correct antecedent basis.
L8 recites “wherein a-metal oxide” but should recite “wherein a metal oxide” in order to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-10, and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to an anode for a lithium or sodium battery. Specifically, Claim 1 recites “and wherein a metal oxide or inorganic material is selected from an oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nano-disc, nano-ribbon, or nano platelet form”.
However, the Examiner notes that the instant specification only discloses wherein a metal oxide or inorganic material is selected from an oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nano-disc, nano-ribbon, or nano platelet form in regards to a cathode (P40, L27-P41, L11 or [0161] of the PGPub, as cited by the Applicant as support for the limitation in the Response dated September 26, 2022).
Consequently, the skilled artisan would not have known that the anode of the present invention could comprise a metal oxide or inorganic material is selected from an oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nano-disc, nano-ribbon, or nano platelet form, in light of the instant specification. 
Claims 5, 7-10, and 14-21 are dependent on Claim 1 and therefore are under 35 U.S.C. 112(a) for the reasons set forth above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-10, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein at least one of said porous graphene composite balls comprises a plurality of graphene sheets and an ion-conducting material…wherein polyacrylic acid is used as a binder in the anode electrode” and further recites “and wherein a metal oxide or inorganic material is selected from an oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nano-disc, nano-ribbon, or nano platelet form”.
However, it is unclear where the metal oxide or inorganic material is within the anode (i.e. is it within the at least one of said porous graphene balls with the graphene sheets and the ion-conducting material or is it within the anode comprising multiple porous graphene composite balls with the binder?).
Claims 5, 7-10, and 14-21 are dependent on Claim 1 and therefore are under 35 U.S.C. 112(b) for the reasons set forth above. 
For purpose of examination, the Examiner will interpret the claim to mean the metal oxide or inorganic material is located within the at least one of said porous graphene composite balls, absent an interpretation set forth in the instant specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 14- 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US PGPub 2012/0064409) and further in view of Zhamu et al. (US PGPub 2017/0288211), hereinafter referred to as Jang, Yushin et al. (US PGPub 2013/0344391), and Harada et al. (US PGPub 2016/0268603).
Regarding Claims 1 and 5, Zhamu discloses in Fig. 3 an anode for a lithium battery ([0039]), said anode comprising multiple porous graphene composite balls (particulates) (Fig. 3, [0039], [0144], see formation of interconnected pores in the particulate), wherein said porous graphene composite ball comprises a plurality of graphene sheets ([0039]).
Zhamu further discloses wherein said porous graphene composite comprises a plurality of anode active material particles ([0039]).
Specifically, Zhamu discloses wherein the anode active material particles are not particularly limited and may be a metal oxide or an inorganic material selected from an oxide, sulfide, selenide, or telluride of titanium, cobalt, iron, or nickel ([0041]-[0047]).
Moreover, Zhamu discloses wherein anode active material particles may be in the form of a nanowire ([0080]).
It would have been obvious to one of ordinary skill in the art to utilize a metal oxide or an inorganic material selected from an oxide, sulfide, selenide, or telluride of titanium, cobalt, iron, or nickel in a nanowire form as the active material particles, as disclosed by Zhamu, as such are not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successful form the anode desired by Zhamu. 
Modified Zhamu further discloses wherein said porous graphene composite may further comprise an ion-conducting material ([0050], carbon or graphite material).
However, modified Zhamu does not disclose wherein said ion-conducting material comprises a lithium ion-conducting polymer selected from polyethylene glycol tert-octylphenylether (PEGPE), poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof.
Jang teaches an anode for a lithium battery ([0001]) that is capable of overcoming the rapid capacity decay problem commonly associated with a lithium battery that features a high-capacity anode active material ([0015]). 
Specifically, Jang teaches wherein the anode comprises multiple porous composite balls (particulates), said porous graphene composite balls comprising an ion-conducting material (elastomeric material) and a plurality of particles of a high-capacity anode active material particles, wherein said ion-conducting material encapsulates the anode active material particles ([0016]).
Jang further teaches wherein said ion-conducting material may comprise a lithium ion-conducting polymer selected from poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof ([0029]).
It would have been obvious to one of ordinary skill in the art to utilize an ion-conducting material comprising a lithium ion-conducting polymer selected poly(ethylene oxide) (PEO), polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, polyvinyl chloride, polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof in the porous graphene balls of modified ZHamu, such that the graphene sheets and anode active material particles of modified Zhamu are encapsulated by a thin layer of said ion-conducting material, as taught by Jang, in order to overcome the rapid capacity decay problem commonly associated with a lithium battery that features a high-capacity anode active material.
Thus, modified Zhamu discloses wherein said porous graphene composite balls comprise the plurality of graphene sheets, the plurality of anode active material particles ([0039] of Zhamu), and an ion-conducting material ([0016], [0029] of Jang).
Modified Zhamu further discloses wherein said porous graphene composite balls comprise the plurality of graphene sheets in an amount of at least 0.01% by weight and the plurality of anode active material particles in an amount of at least 0.1% by weight ([0039] of Zhamu) and consequently modified Zhamu discloses wherein a graphene-to-ion-conducting-material weight ratio of overlaps with the instantly claimed ratio of 2/98 to 98/2.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Zhamu for the graphene-to-ion-conducting-material weight ratio in the porous graphene composite balls, wherein the skilled artisan would have reasonable expectation that such would successfully form the anode desired by modified Zhamu. 
Modified Zhamu discloses wherein the plurality of graphene sheets and the ion-conducting material are combined to form into said graphene composite ball ([0039] of Zhamu, [0016], [0029] of Jang) and further discloses wherein said anode active material particles in the porous graphene composite balls have a diameter preferably smaller than 100 nm ([0048] of Zhamu) and wherein said graphene composite ball comprises said graphene sheets and said anode active material particles ([0039] of Zhamu) are encapsulated by a thin layer of said ion-conducting material having a thickness most preferably in the range of 1 nm to 100 nm ([0016], [0029] of Jang).
However, modified Zhamu remains silent regarding the diameter of the graphene composite ball and consequently does not disclose said graphene composite ball having a diameter from 50 nm to 20 µm. 
Yushin teaches an anode for a metal-ion battery comprising porous composite ball (core-shell composite) ([0029]). 
Specifically, Yushin teaches wherein the core and the shell of the porous composite ball can be designed to vary in thickness or diameter from about 1 nm to about 20 µm and the porous composite ball can be designed to have a diameter from 50 nm to 50 µm ([0080]), which overlaps the instantly claimed range of 50 nm to 20 µm.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range taught by Yushin for the diameter of the porous graphene composite balls of modified Zhamu, as such utilizes the desired thickness of said ion-conducting material and the desired diameter of the anode active material particles of modified Zhamu and consequently the skilled artisan would have reasonable expectation that such would successfully form the porous graphene composite ball desired by modified Zhamu. 
Modified Zhamu discloses said porous graphene composite balls (Fig. 3, [0039], [0144] of Zhamu, see formation of interconnected pores in the particulate) and therefore necessarily and inherently discloses said porous graphene composite balls necessarily and inherently comprise a pore or multiple pores having a pore volume fraction greater than 0% and less than 100% based on the total porous graphene composite ball volume, which overlaps the instantly claimed range of 10% to 99.9%.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Zhamu for the pore volume fraction based on the total porous graphene composite ball volume, wherein the skilled artisan would have reasonable expectation that such would successfully form the porous graphene composite ball desired by modified Zhamu.
Assuming for the sake of argument that modified Zhamu does not disclose a pore volume fraction from 10% to 99.9% based on the total porous graphene composite ball volume, Yushin further teaches wherein the porous composite ball (core-shell composite) is designed to accommodate volume changes experienced by certain active materials during battery operation, in which the insertion and extraction of metal ions may cause the active material to significantly expand and contract ([0029]).
Specifically, Yushin teaches wherein the porous composite ball may comprise a porous material, such as a carbonaceous material (carbon) that absorbs changes in volume via a plurality of pores ([0031]). In general, the pore fraction volume of the porous composite ball is preferably in the range of about 50% to about 95% based on the total porous composite ball volume. 
It would have been obvious to one of ordinary skill in the art to form the porous graphene composite ball of modified Zhamu to have a porosity in the range of 50% to 95%, as taught by Yushin, in order to accommodate volume changes experienced by certain active materials during battery operation, in which the insertion and extraction of metal ions may cause the active material to significantly expand and contract, wherein the porous graphene composite ball of modified Zhamu is porous and therefore the skilled artisan would have reasonable expectation that such would successfully absorb changes in volume via a plurality of pores,
Modified Zhamu further discloses wherein polyvinylidene fluoride (PVDF) is used as a binder in the anode ([0059] of Zhamu), wherein the said porous graphene composite balls are mixed with the binder to obtain a slurry or paste and then coated onto a current collector ([0100] of Zhamu).
Consequently, modified Zhamu does not disclose wherein polyacrylic acid is used as a binder in the anode. 
Harada teaches a negative electrode comprising a negative electrode active material ([0101]-[0102]), wherein the negative electrode comprises a binder in order to fill gaps in the dispersed negative electrode active material and also to bind the negative electrode active material to a current collector ([0106]).
Specifically, Harada teaches wherein known binders include polyvinylidene fluoride (PVdF) and polyacrylic acid ([0106]). 
It would have been obvious to one of ordinary skill in the art to utilize polyacrylic acid as the binder in the anode of modified Zhamu, as taught by Harada, wherein the skilled artisan would have reasonable expectation that such would successfully function as the binder of modified Zhamu and fill gaps in the dispersed porous graphene composite balls of modified Zhamu while also binding such to a current collector, as desired by modified Zhamu).
Regarding Claim 7, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses a current collector having two primary surfaces, wherein said multiple porous graphene composite balls form at least an anode active material layer that is deposited on one or two primary surfaces of the current collector ([0100] of Zhamu, wherein the current collector is a foil and therefore necessarily and inherently has two primary surfaces).
Regarding Claim 8, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses wherein said anode active material layer further comprises a binder that bonds the multiple porous graphene composite balls together ([0100] of Zhamu, binder solution).
Regarding Claim 14, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses wherein said graphene composite ball comprises said graphene sheets ([0039] of Zhamu) that are encapsulated by a thin layer of said ion-conducting material having a thickness most preferably in the range of 1 nm to 100 nm ([0016], [0029] of Jang), which falls within and therefore reads on the instantly claimed range of 1 nm to 5 µm.
Regarding Claim 15, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu discloses wherein said anode provides a robust 3-D network of electron-conducting paths and high conductivity while enabling the anode to be readily made into electrodes with a high electrode tap density and long-term cycling stability and significantly improving the reversible capacity and first-cycle efficiency ([0017] of Zhamu).
Modified Zhamu further discloses wherein said graphene composite ball (particulate) may further contain therein an electron-conducting material selected from graphite particles, carbon black, acetylene black, pitch, or a combination thereof ([0050] of Zhamu).
It would have been obvious to one of ordinary skill in the art to utilize an electron-conducting material selected from graphite particles, carbon black, acetylene black, pitch, or a combination thereof in the graphene composite ball of modified Zhamu, as disclosed by modified Zhamu, wherein the skilled artisan would have reasonable expectation that such would successfully form an anode that provides a robust 3-D network of electron-conducting paths and high conductivity while enabling the anode to be readily made into electrodes with a high electrode tap density and long-term cycling stability and significantly improving the reversible capacity and first-cycle efficiency, as desired by modified Zhamu. 
Regarding Claim 16, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu discloses wherein said anode provides a robust 3-D network of electron-conducting paths and high conductivity while enabling the anode to be readily made into electrodes with a high electrode tap density and long-term cycling stability and significantly improving the reversible capacity and first-cycle efficiency ([0017] of Zhamu).
Modified Zhamu further discloses wherein said anode comprises a plurality of anode active material particles ([0039] of Zhamu), wherein the type of anode active material is not particularly limited ([0041] of Zhamu).
Specifically, modified Zhamu discloses wherein the anode active material may be lithium-containing composites, lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide, or a combination thereof ([0044], [0046]-[0047] of Zhamu).
It would have been obvious to one of ordinary skill in the art to utilize a lithium-containing composites, lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide, or a combination thereof as the anode active material of modified Zhamu, as disclosed by modified Zhamu, wherein the skilled artisan would have reasonable expectation that such would successfully form an anode that provides a robust 3-D network of electron-conducting paths and high conductivity while enabling the anode to be readily made into electrodes with a high electrode tap density and long-term cycling stability and significantly improving the reversible capacity and first-cycle efficiency, as desired by modified Zhamu.
Thus, modified Zhamu discloses wherein the anode further comprises a lithium metal residing in said pores (Fig. 3, [0039], [0041], [0046]-[0047] of Zhamu), which necessarily and inherently forms a lithium-preloaded graphene composite particulate, as evidenced by P8, para 3-P3, para 1 of the instant specification. 
Regarding Claim 18, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses an alkali metal battery comprising an electrolyte in ionic contact with both said cathode and said anode ([0109] of Zhamu, wherein the electrolyte is necessarily and inherently in ionic contact with both said cathode and said anode in order to form a lithium ion battery). 
The Examiner notes that a lithium source in ionic contact with said anode is optional and therefore is not required by the claim. 
	Regarding Claims 18-19, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses in the teachings of Jang wherein a lithium source in said anode, and consequently in ionic contact with said anode, may be utilized in order to compensate for the loss of Li ions that are otherwise supplied only from a cathode active material in said cathode ([0057] of Jang), wherein said lithium source is particles of lithium metal ([0057] of Jang, see Li particles).
	It would have been obvious to one of ordinary skill in the art to utilize particles of lithium metal as a lithium source in the anode of modified Zhamu, as further taught by Jang in modified Zhamu, in order to compensate for the loss of Li ions that are otherwise supplied only from a cathode active material in said cathode.
Regarding Claim 20, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses wherein the alkali metal battery set forth above is a lithium metal battery ([0056] of Zhamu).
Regarding Claim 21, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses a lithium-ion battery comprising the anode set forth above, a cathode, an electrolyte in ionic contact with said anode and said cathode ([0056] of Zhamu, wherein the electrolyte is necessarily and inherently in ionic contact with both said cathode and said anode in order to form a functioning lithium-ion battery), wherein said cathode may comprise a lithium-containing cathode active material, such as lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphates, and combinations thereof, that releases lithium ions into said electrolyte when the battery is charged and the released lithium ions move to the anode ([0056], [0058] of Zhamu, wherein the cathode active material of the lithium-ion battery necessarily and inherently releases lithium ions into said electrolyte when the battery is charged and the released lithium ions necessarily and inherently move to the anode).
It would have been obvious to one of ordinary skill in the art to utilize a lithium-containing cathode active material, such as lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphates, and combinations thereof, in the cathode, as disclosed by modified Zhamu, wherein the skilled artisan would have reasonable expectation that such would successfully form the cathode desired by modified Zhamu.
Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US PGPub 2012/0064409) and further in view of Zhamu et al. (US PGPub 2017/0288211), hereinafter referred to as Jang, Yushin et al. (US PGPub 2013/0344391), and Harada et al. (US PGPub 2016/0268603), as applied to Claim 1 above, and further in view of Zhamu et al. (US PGPub 2017/0352869), hereinafter referred to as Zhamu ‘869.
Regarding Claims 9-10, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu further discloses wherein said graphene sheets contain few-layer graphene, wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes ([0040], [0071] of Zhamu) and said few-layer graphene sheets contain a non-pristine graphene material having less than 25% by weight of non-carbon elements ([0072] of Zhamu), which substantially overlaps with the instantly claimed range of 0.001% to 25% by weight.
Specifically, modified Zhamu discloses wherein said non-pristine graphene may be graphene oxide ([0072]-[0073] of Zhamu).
However, modified Zhamu does not explicitly disclose the stacked graphene planes of said graphene sheets having an inter-plane spacing d002 from 0.3354 to 0.6 nm as measured by X-ray diffraction.
Zhamu ‘869 teaches graphene sheets for use in a lithium battery ([0039]-[0040]). Specifically, Zhamu ‘869 teaches wherein said graphene sheets contain few-layer graphene, wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 from 0.3354 to 0.4 nm as measured by X-ray diffraction, which falls within and therefore reads on the instantly claimed range of 0.3354 nm to 0.6 nm, and said few-layer graphene sheets contain a non-pristine graphene material having less than 25% by weight of non-carbon elements, wherein said non-pristine graphene may be graphene oxide ([0043]).
	It would have been obvious to one of ordinary skill in the art to utilize few-layer graphene, wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 from 0.3354 to 0.4 nm as measured by X-ray diffraction and contains a non-pristine graphene material having less than 25% by weight of non-carbon elements, wherein said non-pristine graphene may be graphene oxide, as the graphene sheets of modified Zhamu, as taught by Zhamu ‘869, as such is a known type of graphene in the art, wherein the skilled artisan would have reasonable expectation that such would successfully function as the graphene sheets desired by modified Zhamu. 
Regarding Claim 17, modified Zhamu discloses all of the limitations as set forth above. Modified Zhamu discloses wherein said anode for a lithium battery comprises porous graphene composite balls comprising a plurality of graphene sheets, a plurality of anode active material particles ([0039] of Zhamu), and an ion-conducting material ([0016], [0029] of Jang).
However, modified Zhamu remains silent regarding the density and the specific surface area of said porous graphene composite ball and consequently does not disclose wherein said porous graphene composite ball has a density from 0.005 to 1.7 g/cm3 and a specific surface area from 50 to 2,630 m2/g.
Zhamu ‘869 teaches an anode for a lithium battery, said anode comprising a plurality of graphene sheets and a plurality of anode active material particles (lithium-attracting metal) ([0040]). 
Specifically, Zhamu ‘869 teaches wherein the anode, when measured without the presence of the anode active material particles (lithium-attracting metal) has a density preferably from 0.1 to 1.7 1.7 g/cm3 and a specific surface area from 50 to 2,500 m2/g in order to dramatically reduce the effective elected current density, which in turn significantly reduces or eliminates the possibility of Li dendrite formation ([0044], [0103]). 
Zhamu ‘869 further teaches wherein the presence of the anode active material particles (lithium-attracting metal) provides a safe and reliable side to receive and accommodate lithium during a battery charging step ([0103]).
The Examiner notes that the instant specification discloses where the porous graphene composite balls have a density from 0.005 to 1.7 g/cm3, and when measured without other ingredients, have a density from 0.1 to 1.7 1.7 g/cm3 (P9, L20-23).
It would have been obvious to one of ordinary skill in the art to form the form the porous graphene composite balls of modified Zhamu to have a density and a specific surface area in the ranges taught by Zhamu, in order to dramatically reduce the effective elected current density, which in turn significantly reduces or eliminates the possibility of Li dendrite formation, wherein the skilled artisan would have reasonable expectation that such would successfully achieve the above advantage while providing a safe and reliable side to receive and accommodate lithium during a battery charging step in a lithium battery.
Response to Arguments
Applicant’s arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
Regarding amended Claim 1, the Applicant argues that new limitation directed to the metal oxide or inorganic material is not taught by the cited references and therefore it would not be obvious to a person of ordinary skill in the art to make or use these references to arrive at our invention.
The Examiner respectfully disagrees and notes that, as stated in the rejection above, Zhamu discloses wherein said porous graphene composite comprises a plurality of anode active material particles ([0039]).
Specifically, Zhamu discloses wherein the anode active material particles are not particularly limited and may be a metal oxide or an inorganic material selected from an oxide, sulfide, selenide, or telluride of titanium, cobalt, iron, or nickel ([0041]-[0047]).
Moreover, Zhamu discloses wherein anode active material particles may be in the form of a nanowire ([0080]).
Consequently, it would have been obvious to one of ordinary skill in the art to utilize a metal oxide or an inorganic material selected from an oxide, sulfide, selenide, or telluride of titanium, cobalt, iron, or nickel in a nanowire form as the active material particles, as disclosed by Zhamu, as such are not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successful form the anode desired by Zhamu. 
Thus, the arguments are not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 28, 2022
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
October 7, 2022